Post, J.,
concurring.
I agree with the chief justice, that the jurisdiction of a district judge to order the sale of land of a deceased person *845for the purpose of paying the debts of the estate, upon the petition of an administrator, is co-extensive with his district. The proceedings through which defendant herein claims title are not void, for the reason that the order of sale was made by the judge of the district in Richardson county. I am, however, unable to assent to the proposition that the recording of the proceedings in Nuckolls county instead of Clay county is a mere irregularity not affecting the merits of the controversy. To so characterize it is to assume the very proposition in controversy, viz., that the administrator was authorized to sell the real estate in question. I take it to be an elementary rule of evidence that judicial proceedings are proved by their records only, or, in the language of Mr. Greenleaf, a judgment is “the only proper and legal evidence of itself.” (1 Gr. on Ev., 538.) In this case the authority of Hammond, the administrator, to sell the land must appear of record. It must be proved by a record which the law authorizes to be kept. The statute makes no provision for the recording of the proceedings in such cases in any county other than that in which the administrator may have been appointed. It is clear to me, from a careful examination of the legislation on the subject, that the provisions of our statutes will not bear any other construction. I do not understand, however, that there exists any difference of opinion between the members of the court upon that question. There being no authority for the record in this case elsewhere than in Clay county, it follows that the records of that county are the only legal evidence of the sale. (1 Gr. on Ev., 485.) It is not a sufficient answer to the objection to the record in this case, that Clay and Nuckolls counties were both in the same judicial district, since the district court of one county will not take notice of the records of the court of another county in the same district, nor is the jurisdiction of a district judge limited to property within his district. There is, perhaps, not a district judge of the state to-day who has *846not upon the petition of administrators ordered the sale of real estate in other districts. The boundaries of the state are the only limitation upon the jurisdiction of the judges so far as the property is concerned. The law surely does not contemplate anything so unreasonable as that the record of a judicial proceeding should be kept in another, perhaps distant county, beyond the reach or control of the judge who made the order in question. A construction so illogical should be avoided if possible. It should be borne in mind that the one question distinctly raised by the pleadings and proofs in this case is that of the legal title. Mrs. Snyder, the party in interest, and who conducted the defense in the name of her tenant Royce, was satisfied to rest upon the title acquired through the administrator’s sale, and offered no evidence tending to show equities on her part which should prevail as against the plaintiff, who is conceded to have the legal title, unless divested thereof by the sale and deed of the administrator. There is, aside from the records of the district court of Nuckolls county, no evidence that defendants paid any consideration for the land, or that she is subrogated to any equities of the purchaser at the administrator’s sale. It is useless to speculate upon the effect of supposable equities as against the legal title. The record was, in my opinion, inadmissible, and there being no competent proof of title in defendant, the judgment is wrong and should be reversed.